Citation Nr: 1027792	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-39 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to an initial compensable rating for right leg 
plantaris tendon graft.

2. Entitlement to an effective date earlier than September 6, 
2006, for the grant of service connection for right leg plantaris 
tendon graft.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from March 1970 through March 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which, in 
pertinent part, granted service connection for right leg 
plantaris tendon graft, and assigned a 0 percent (non-
compensable) disability rating, effective from September 6, 2006.  

In May 2010, the Veteran testified at a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  At the hearing the 
Veteran clarified that he was not seeking an earlier effective 
date for service connection for bilateral hearing loss.  He also 
testified that he had large veins in his right leg which he 
thought were related to his right leg plantar tendon graph 
surgery.  He was advised to file a claim for service connection 
for varicose veins of the right leg as secondary to the service-
connected right leg plantaris tendon graft.  It appears that he 
has yet to file such a claim.  This issue is nonetheless referred 
to the RO for appropriate action. 

The issue of entitlement to a compensable rating for right leg 
plantaris tendon graft is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against finding that the 
Veteran filed a claim for service connection for right leg 
plantaris tendon graft prior to September 6, 2006, more than one 
year after his separation from active duty.
CONCLUSION OF LAW

The criteria for an effective date earlier than September 6, 
2006, for the grant of service connection for tinnitus, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court (Sup. Ct.) has 
recently reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due account 
of the rule of prejudicial error.  The Supreme Court in essence 
held that - except for cases in which VA has failed to meet the 
first requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error must 
rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In the present case, the Veteran is challenging the effective 
date assigned following the grant of service connection for a 
right leg plantaris tendon graft.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held, as to the notice requirements 
for downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the burden 
of demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

November 2006 and February 2007 letters to the Veteran fully 
addressed the notice elements in this matter.  These letters 
informed the Veteran of what evidence was required to 
substantiate the earlier effective date claim and of his and VA's 
respective duties for obtaining evidence.  The Board also notes 
that in the November 2006 letter and in a December 2008 letter, 
the RO advised the Veteran of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, he has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been given 
to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claims has been associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is therefore 
the Board's conclusion that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio 
v. Principi, supra.  In reaching this conclusion, the Board notes 
that a VA examination of the Veteran's right leg would not aid in 
determining whether an earlier effective date for the grant of 
service connection for this disability is warranted.  

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II. Factual Background and Analysis

The effective date for a grant of direct service connection will 
be the day following separation from active service, or the date 
entitlement arose if a claim is received within one year after 
separation from service.  Otherwise, the effective date is the 
date of receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  In this context, it should be noted that the 
provisions of 38 U.S.C.A. § 5110 refer to the date an application 
is received.  While the term "application" is not defined in the 
statute, the regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155; see also Norris v. 
West, 12 Vet. App. 413, 421 (1999).

By way of history, the Board notes that service treatment records 
(STRs) show that in service the Veteran underwent surgery for his 
right plantaris tendon to be used as a graft for the left index 
finger, which he had accidently cut with a saw.  Received from 
the Veteran in September 2006, was a claim for service connection 
for his right leg tendon condition.  By April 2007 rating 
decision, the RO granted service connection for right leg 
plantaris tendon graft, and assigned a 0 percent disability 
rating, effective from September 6, 2006.

The Veteran contends that he should be granted an earlier 
effective date, back to 1977, for the grant of service connection 
for right leg plantar tendon graph.  He essentially claims that 
when he was discharged from service in March 1977 he was not told 
he could file a claim.  He claims that if he would have been 
informed he could file a claim in March 1977, he would have 
definitely filed.  

The record reflects that on September 6, 2006, the Veteran filed 
a "new claim for right leg tendon condition secondary to service 
connected laceration of the left index finger".  Although the 
Veteran contends he should be granted service connection for 
right leg plantar tendon graft back to 1977, the record does not 
show that any claim for service connection for such disability 
was filed within the first year after he separated from service.  
Accordingly, the applicable regulation dictates that the 
effective date is the later of the date of receipt of the claim, 
or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

Based upon a complete review of the evidence on file in this 
case, the Board finds that an effective date prior to September 
6, 2006 (date of claim) for the grant of service connection for 
right leg plantar tendon graft is not warranted.  As noted above, 
prior to September 6, 2006,  there was no claim for any such 
disability received or no documents showing any indication of a 
desire to file a claim for service connection for right leg 
plantar tendon graft.  The record reflects that the RO based the 
eventual grant of service connection for right leg plantaris 
tendon graft on the Veteran's STRs.  Thus, his entitlement to 
service connection essentially arose when he separated from 
service in March 1977.  However, as noted above, he did not file 
a claim for such disability until September 2006 - over 39 years 
later.  

Accordingly, the Board concludes that 38 C.F.R. § 3.400 does not 
provide a basis for an earlier award of service connection for 
right leg plantaris tendon graft.  The date of claim came after 
the date of entitlement; the later date is the controlling date 
for the effective date assigned under the factual circumstances 
of this case.  38 U.S.C.A. § 5110(a) (effective date of original 
claim shall not be earlier than the date of receipt of 
application therefore).  Further, the Court has acknowledged that 
the effective date based on an award of service connection is not 
based on the date of the earliest medical evidence demonstrating 
a casual connection, but on the date that the application upon 
which service connection was eventually awarded was filed with 
VA.  Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997), Wright v. Gober, 10 Vet. App. 
391 (1997).

The Board acknowledges the Veteran's contention that he was never 
told that he could file a claim when he separated from service in 
1977, and that he should have been advised of this.  However, the 
record reflects that in March 1977 he did file a formal claim (VA 
Form 21-526) for service connection for a left hand injury, and 
therefore, was at least aware that he could file for that 
disability.  As to his argument that he should have been advised 
in March 1997 that he could file a claim for service connection 
for a right leg plantaris tendon graft, the applicable statutory 
and regulatory provisions are without ambiguity and clear on 
their face, and the Board is bound by them.  Alleged ignorance 
can not be used as an excuse for failure to follow a promulgated 
regulation; persons dealing with the United States Government are 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez v. 
West, 11 Vet. App. 148, 156-57 (1998).

The Board appreciates the Veteran's sincere contentions regarding 
his claim, however, in view of the foregoing, the Board concludes 
that there is no basis upon which to establish an effective date 
for service connection for right leg plantaris tendon graft any 
earlier than that which has been currently assigned, i.e., 
September 6, 2006, 2005.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Therefore, the Board finds that the objective evidence of record 
preponderates against a finding that an effective date earlier 
than September 6, 2006, is warranted for the grant of service 
connection for tinnitus.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than September 6, 2006, for the grant 
of service connection for right leg plantaris tendon graft is 
denied.


REMAND

At the May 2010 hearing, the Veteran testified that his symptoms 
due to his service-connected right leg plantar tendon graft have 
increased in severity since his last VA examination in 2009.  In 
that regard, he claimed he had increased leg cramps, pain, and 
swelling.  He testified his leg cramps averaged at least twice a 
month, with no precipitating factors.  He testified that his leg 
cramps caused severe pain, and lasted from 30 minutes to two to 
three days.  He also reported that his leg cramps affected his 
work with the Texas Department of Public Safety.  He testified 
that if he was driving down road and got leg cramps, he would 
have to stop and get out and walk.  

The record reflects that the Veteran's service-connected right 
leg plantar tendon graft was evaluated during the VA examination 
in February 2009.  Review of that examination report appears to 
show that the Veteran's current complaints are more severe than 
he reported in February 2009.  However, it is unclear whether 
such symptoms are part of or related to the service-connected 
right leg disability, and whether his symptoms have increased in 
severity such that his service-connected disability has worsened.  
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Thus, in light of the 
Veteran's complaint of increased symptoms, a remand is warranted 
to determine the current severity of his service-connected right 
leg plantaris tendon graft. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide any 
additional information pertaining to any 
treatment he may have received for his 
service-connected right leg plantaris tendon 
graft since February 2009.  If the Veteran 
provides sufficient identifying information 
and such records are not in the claims file, 
an attempt to obtain any such records should 
be made, pursuant to the laws and regulations 
pertaining to VA's duty to assist.

2. Schedule the veteran for an appropriate VA 
examination to determine the current severity 
of his service-connected right leg plantaris 
tendon graft.  The Veteran's claims file must 
be reviewed by the examiner in conjunction 
with the examination.  The examiner must 
describe the nature and severity of all 
symptoms of the Veteran's right leg plantaris 
tendon graft and comment on their impact on 
his ability to function both occupationally 
and socially.  The examiner should explain 
the rationale for all opinions given.

3. Readjudicate the initial compensable 
rating claim remaining on appeal.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claim for benefits.  The 
Veteran and his representative should be 
given an opportunity to respond to the SSOC.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


